PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,711,242
Issued July 14, 2020
Application No. 12/997,140
Filed: 7 Feb 2011
For: APPARATUS AND METHODS FOR CONTROLLING CELLULAR DEVELOPMENT
:
: PATENT TERM ADJUSTMENT and
: NOTICE OF INTENT TO ISSUE
: CERTIFICATE OF CORRECTION
:
:
:


This decision is in response to the “REQUEST FOR RECALCULATION OF PATENT TERM ADJUSTMENT IN VIEW OF SAFE HARBOR STATEMENT UNDER 37 CFR 1.704(d),” filed September 1, 2020.

The patent term adjustment has been recalculated in view of 37 CFR 1.704(d).

The following reduction have been restored: 

103 days, assessed in connection with the IDS filed April 28, 2014;
253 days assessed in connection with the IDS filed July 16, 2015; and
128 days in connection with the IDS filed May 18, 2016.

In view thereof, the Office has re-determined the PTA to be 1043 days.

Overall PTA Calculation

Formula: 
	
“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO:	1127 + 454 + 637 – 548 – 627 = 1043

Conclusion

Patentee is entitled to PTA of 1043 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 1127 + 454 + 637 – 548 – 627 = 1043 days. 

The application is being forwarded to the Certificates of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by 1043 days.



Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Copy of DRAFT Certificate of Correction
		Copy of PTA Screen


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  10,711,242
		DATED            :  July 14, 2020
		INVENTOR(S) :  Deisseroth, et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 559 days

      Delete the phrase “by 559 days” and insert – by 1043 days--